UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 27, 2014 (March 21, 2014) Ener-Core, Inc. (Exact name of registrant as specified in its charter) Nevada 333-173040 45-0525350 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 9400 Toledo Way Irvine, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 949-616-3300 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officer (b)Resignation of Officer On March 21, 2014, the Company was notified by Mr. Michael T. Levin, a named executive officer, that he was resigning as an officer of the Company and the Company’s subsidiary, Ener-Core Power, Inc., with such resignations being effective on March 31, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ENER-CORE, INC. Date: March 27, 2014 (Registrant) By: /s/Kelly Anderson Kelly Anderson Chief Financial Officer
